By the Court

FlaNDeau, J.
The general allegation of title in fee in the Plaintiff, at and previous to the commencement of the action, is sufficient to entitle her to maintain a suit for damages assessed to land in laying out a street. If there are any outstanding interests in the land which would carry with them the right to receive these damages, or any assignment of them to another, such matter should be pleaded in the answer, to show that the Plaintiff is not the real party in interest; frvma fade, the fee would carry with it the right to recover the damages.
The Legislature has the undoubted power in this State to appoint officers within a city for a specific purpose, such as laying out a street, and assessing the damages and benefits arising to the property taken for that purpose. There is nothing in the State constitution that directly or by implication foi’bids it, and it is not an extraordinary or improper exercise of legislative power, that conflicts with the principles of our *397State government. The case of The People ex rel. Wood vs. Simeon Draper, 15 N. Y. Rep. 533, fully sustains the legislative power in this respect, and the reasoning of the Court in the opinion delivered by Justice Denio is satisfactory and conclusive.
When officers are thus appointed, for purposes within the limits and sphere of the municipal government of a city, their acts are the acts of the city, precisely as if they had been done by the municipal authorities selected under the provisions of the charter.
It is the intention of the act of May 23,1857,({Sess. Taws 1857, Sp. Sess. p. 298), as modified by the act of 1858, {Sess. Laws 1858, Sp. Taws, p. 311), to place that portion of the proposed extension of Fort Street in the City of Saint Paul, that lies within the city limits, upon the same footing as other streets therein, and to impose the expense of opening it upon the city. The same provision is made for compensation to the owners of property taken, as in cases of other improvements of a similar nature, and the city charter regulates the manner of payment. We see no constitutional objection to these acts.
It is urged that the complaint is insufficient in not alleging that the road has been opened and graded, &c. The allegation is, that all acts required of the commissioners were performed, setting them out in detail, and that the land was taken. This is prima facie sufficient. If the improvement has been abandoned, and the land not in fact taken, it should be set up in the answer.
It appears from the complaint, that the rights of the Plaintiff accrued long before the passage of the act of March 12, 1861, (Sess. Taws 1861, p. 255), and became fixed by the action of the commissioners, and the confirmation of their report by the District Judge. The City of St. Paul became her debtor for the damages sustained, and we doubt the power of the Legislature to deprive her of such rights, and turn her over to the county of .Ramsey for payment. Whether the Legislature cannot impose the whole expense of the improvement upon the county of Ramsey, and by such means indemnify the City of St. Paul for what she has been eom-*398polled to pay under the acts of 1857-8, is another question, not necessary to decide in this case.
"We think the complaint discloses a cause of action against the City of St. Paul, and that the Court erred in sustaining the demurrer. Judgment is reversed, and leave granted to the Defendant to answer the complaint within twenty days after service of notice of the order to be entered upon this decision. The case is remanded.